      Case 1:19-cr-02032-SMJ    ECF No. 153     filed 02/24/20   PageID.644 Page 1 of 3




 1
   William D. Hyslop
 2 United States Attorney
   Eastern District of Washington
 3 Thomas J. Hanlon
   Assistant U.S. Attorney
 4 Richard C. Burson
   Assistant U.S. Attorney
 5 402 E. Yakima Ave., Ste. 210
   Yakima, WA 98901-2760
 6 Telephone: (509) 454-4425
 7
                          UNITED STATES DISTRICT COURT
 8                      EASTERN DISTRICT OF WASHINGTON
 9
10   UNITED STATES OF AMERICA,
                                                    NO. 1:19-CR-02032-SMJ-1
11
                                  Plaintiff,
12                     vs.                          GOVERNMENT’S RESPONSE TO
                                                    MOTION TO SUPPRESS
13
     JAMES D. CLOUD,                                DEFENDANT’S STATEMENTS
14
                                Defendant.
15
16
           Plaintiff, United States of America, by and through William D. Hyslop, United
17
     States Attorney, for the Eastern District of Washington, Thomas J. Hanlon and Richard C.
18
     Burson, Assistant United States Attorneys for the Eastern District of Washington, hereby
19
     responds to Defendant’s Motion to Suppress Defendant’s Statements (ECF 146) as
20
     follows:
21
           In the instant case, the government stipulates and agrees not to introduce any of the
22
     Defendant’s post-arrest statements at trial. Furthermore, the government stipulates and
23
     agrees not to introduce any of the Defendant’s post-arrest statements as potential
24
     impeachment evidence. As such, the government submits that the defendant’s motion is
25
     moot and there is no need for this Court to reach the Miranda issue. See United States v.
26
27
     GOVT’S RESPONSE TO MOTION
28 TO SUPPRESS DEFENDANT’S
     STATEMENTS                                -1
      Case 1:19-cr-02032-SMJ    ECF No. 153    filed 02/24/20   PageID.645 Page 2 of 3



     Kahre, 737 F.3d 554, 565 (9th Cir. 2013)(defendant’s motion to suppress evidence was
 1
     rendered moot by government’s failure to introduce challenged evidence at trial).
 2
 3
 4         Dated: February 24, 2020
                                                   William D. Hyslop
 5
                                                   United States Attorney
 6
                                                   s/ Thomas J. Hanlon
 7
                                                   THOMAS J. HANLON
 8                                                 Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     GOVT’S RESPONSE TO MOTION
28 TO SUPPRESS DEFENDANT’S
     STATEMENTS                               -2
      Case 1:19-cr-02032-SMJ     ECF No. 153    filed 02/24/20   PageID.646 Page 3 of 3




 1                              CERTIFICATE OF SERVICE
 2
           I hereby certify that on February 24, 2020, I electronically filed the foregoing
 3
     with the Clerk of the Court using the CM/ECF system which will send notification of
 4
     such filing to the following: Jeremy B. Sporn
 5
 6
 7
 8                                                  s/ Thomas J. Hanlon
 9                                                  THOMAS J. HANLON
                                                    Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     GOVT’S RESPONSE TO MOTION
28 TO SUPPRESS DEFENDANT’S
     STATEMENTS                                -1
